DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 1, line 1, the term “each antenna panel” is suggested change to “each of the first and second antenna panels” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 17-21, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 depends from independent claim 1, dependent claim 3 depends from dependent claim 2, and dependent claim 4 depends from dependent claim 3. 

Claim 2 (lines 3 and 4-5), claim 3 (line 3), and claim 4 (line 3), the terms “different antenna panels” and “multiple antenna panels” recited in the claims are vague and indefinite because the precedent claim 1 recites “a first antenna panel” and “a second antenna panel”. In other words, it is unclear whether the “different antenna panels” and/or the “multiple antenna panels” are additional antenna panels or they include the first antenna panel and/or the second antenna panel. Clarification is required.    
Similar to claims 2-4, the terms “different antenna panels” and “multiple antenna panels” recited in claims 17-19 and 28-29 are also vague and indefinite for the similar reasons described in claims 2-4 above.
Claims 5 and 6 both depend from claim 3, therefore they are also rejected.
Claims 20 and 21 both depend from claim 18, therefore they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KAUSAR et al. (US 2018/0062257 A1), hereinafter “Kausar” in view of WU et al. (US 2019/0081682 A1), hereinafter “Wu”.
Kausar illustrates a transmission communication system 100 in Figure 1 and a reception communication system 200 in Figure 2. 
As shown in Figure 1, the transmission communication system 100 comprises a digital signal processor (DSP) 110, a transmitter radio frequency (RF) signal chain 120, a beam controller switch array 130, two or more active antenna elements 140-142, and multiple passive antenna elements 160-165. 
As shown in Figure 2, the reception communication system 200 comprises a single receiver RF chain 220 instead of the transmitter RF chain 120. Additional elements of the reception communication system 200 may also be configured to receive 
Figure 6 illustrates a communication system 600 similar to the transmission communication system 100 that additionally includes a second set of active antenna elements 640-642, a second RF signal chain 630, a second set of passive antenna elements 660-665, additional impedance sources 670-675, and a second beam controller switch array 620. In some embodiments, the system 600 may further include additional phase shifters 650-652. 
As discussed in paragraph [0034], Kausar teaches that the transmission communication system 100 or 600 may be incorporated into cellular telephones, wearable computing devices, portable music players, tablet computers, laptop computers, other types of mobile computing devices, or combinations thereof. Other benefits and advantages of the transmission communication system 100 may be apparent to persons of ordinary skill in the art having the benefit of this disclosure. In other words, if the transmission communication system 100 or 600 is applied to a base station (BS), the reception communication system 200 can be applied to a user equipment (UE).
Regarding claim 27, as shown in Figure 6, the DSP 110 is configured to identify a UE that is to establish communications with a BS using one or more of a first set of beams associated with a first antenna panel (active antenna elements 140-142) and a second set of beams associated with a second antenna panel (active antenna elements 640-642), each beam of the first set of beams and the second set of beams having 
Kausar fails to show or teach any of the communication systems includes a memory coupled to the DSP 110, and instructions stored in the memory and executable by the DSP to cause the transmission communication system to perform the functions as recited in claim 27.
Wu illustrates a multiple-in-multiple-out (MIMO) communication system in Figure 1 comprising: access node (RAN) 120, such as a BS; a computer readable medium (memory) 112 storing computer readable executable instructions by a processing hardware (DSP) 110 to cause the RAN to communicate with one or more UEs 106 for transmitting and/or receiving multiple beams through the transmit/receive antenna elements 102. Also see paragraph [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a memory coupled to Kausar’s DSP 110, such as the computer readable medium, and instructions 
Regarding claim 15, claim 15 is a method claim and recites features similar to the features recited in the apparatus claim 27 for the similar reasons described in claim 27 above.
Regarding claim 28, wherein the processor further to cause the transmission communication system to determine that simultaneous communications using beams associated with different antenna panels is supported or unsupported based at least in part on one or more of a predetermined rule for communications via multiple antenna panels and whether the base station has enabled simultaneous communications using the beams associated with the different antenna panels. See paragraphs [0006], [0037], and [0048].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kausar in view of Wu as applied to claims 27 and 28 above, and further in view of Krishnamurthy (US 2012/0113844 A1), hereinafter “Krish’”.
Regarding claim 29, as applied to claims 27 and 28 above, both Kausar and Wu fail to show or teach that the instructions are further executable by the processor to cause the transmission communication system to receive an indication from the UE that the UE supports simultaneous communications via multiple antenna panels. 
Krish’ illustrates a communication system in Figures 3A and 3B for transmission and reception of data between a base station 310 shown in Figure 3A and a wireless 
Krish’ also teaches that the base station 301 may support use of a multiple input and multiple output (MIMO) antenna system for downlink (base station-to-wireless communication device) communications. The MIMO system facilitates simultaneous transmission of downlink data streams from multiple transmit antennas 304-307 depending upon a channel rank, for example as indicated by the wireless communication device 319 or as preferred by the base station 301. A rank supplied by the UE or enables the base station 301 to determine an appropriate multiple antenna configuration (e.g., transmit diversity, open loop spatial multiplexing, closed loop spatial multiplexing, etc.) for a downlink transmission in view of the current downlink channel conditions. See paragraph [0041].
. 
Allowable Subject Matter
Claims 1, 7-11, 13-14, 16, and 22-26 are allowed.
Claims 2-6 and 17-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang relates to beam training methods for MIMO operation and for multiple antenna beamforming operation.

Islam et al. relates to a base station configured to initiate a beam management procedure, including reference signal transmission to a user equipment and receive beam training. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/YOUNG T. TSE/Primary Examiner, Art Unit 2632